Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 

Response to Communication(s)
2.	This office action is in response to the RCE filed on March 29, 2021. Claims 1-13 are now pending in the application.
	
Priority
3.	Receipt is acknowledged of papers submitted (EP 16163458.9, filed 03/31/2016 and EP 16172341.6, filed 05/31/2016) for foreign priority under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
4. 	The information disclosure statement filed 03/29/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. It has (They have) been considered and placed in the application file.

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




5.	Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Prasad et al. (WO 2015/000912 cited by the applicants; hereinafter refer as ‘Prasad’) in view of Cherian et al. (U.S. 9,826,502; hereinafter ‘Cherian’).
	
	- In regard to claim 1, Prasad discloses the method of operating a mobile communications network comprising a plurality of base stations, each base station comprising at least one transceiver, wherein a first transceiver is comprised in a first base station (for example see figs. 1, 5; Abstract; ENB1-2 and wherein ‘transceiver’ is inherently in eNB), the method comprising:
operating the first transceiver to:
serve a mobile terminal over multicast/broadcast across a network (for example see page 11, lines 18-21; page 14, line27; page 15, line 1); 
receive information from the mobile terminal being served by the transceiver, wherein the information derives from signal quality of a multicast/broadcast serving signal received at the mobile terminal from the first transceiver (for example see page 6, lines 14-19; page 17, lines 13-23; page 24, lines 7-8, 22); and 
provide to the mobile terminal first instructions based on a first comparison of the quality of the multicast/broadcast serving signal received at the mobile terminal, wherein the first comparison is based on a first threshold (for example see page 7, lines 4-14; page 8, lines 7-11; page 17, line 25 through page 18, line 8; page 20, lines 1-7; page 24, lines 22-28); 
for example see page 8, lines 12-15; page 18, lines 11-17; page 20, lines 9-19, 24-27). Prasad fails to explicitly disclose for method step of “varying the first threshold in dependence on a measure of loading of the network”; however, such limitation lacks thereof from Prasad reference is well known and disclosed by Cherian.
In an analogous art, Cherian discloses system/device and method for managing handoff triggering between unicast and multicast services (for example see Abstract; col. 2, lines 48-67); wherein the thresholds for moving stations between multicast and unicast sessions and vice versa) can be fixed or can vary depending on the load of the network (for example see col. 14, lines 35-63; col. 16, lines 50-67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to incorporate Cherian’s invention, e.g. threshold varying as function of system load, into Prasad’s system to improve efficiency utilizing system resources for delivery via unicast or via multicast, based on the determined user demand as disclosed in Cherian: col. 14, lines 60-63; col. 16, lines 63-67.

	- Regarding claim 13, the combination of Cherian and Prasad also discloses for base station (e.g. eNB in figs. 1, 5) having limitations mirrored method steps of claim 1, respectively. Therefore, it is rejected for the same rationales applied to claim 1 discussed above, as additionally disclosed in Prasad: page 3, lines 11-32; and in the respective portions of the specification.

Cherian and Prasad further discloses for 
receiving further information from signal quality of a unicast serving signal received at the mobile terminal from the first transceiver (for example see Prasad: page 7, lines 4-14); and 
providing to the mobile terminal second instructions based on a second comparison of the quality of the unicast serving signal received at the mobile terminal, wherein the second comparison is based on a second threshold, and wherein the second instructions instruct the mobile terminal to monitor signal quality of signals received from a second transceiver (for example see Prasad: fig. 11; page 6, lines 4-18; fig. 8; page 24, lines 5-25; page 32, lines 9-13; wherein second/third thresholds based on conditions from neighboring cells).
 Prasad lacks what Cherian discloses system/device and method for managing handoff triggering between unicast and multicast services (for example see Abstract; col. 2, lines 48-67); wherein the thresholds for moving stations between multicast and unicast sessions and vice versa) can be fixed or can vary depending on the load of the network (for example see Cherian: col. 14, lines 35-63; col. 16, lines 50-67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to incorporate Cherian’s invention, e.g. threshold varying as function of system load, into Prasad’s system to improve efficiency utilizing system resources for delivery via unicast or via multicast, based on the determined user demand as disclosed in Cherian: col. 14, lines 60-63; col. 16, lines 63-67.

- Regarding claim 3, in addition to features in base claim 1 (see rationales discussed above), the combination of Cherian and Prasad further discloses for varying the second for example see Prasad: fig. 11; page 22, lines 22-32; page 34, line 19 through page 35, line 27).
Prasad lacks what Cherian discloses system/device and method for managing handoff triggering between unicast and multicast services (for example see Abstract; col. 2, lines 48-67); wherein the thresholds for moving stations between multicast and unicast sessions and vice versa) can be fixed or can vary depending on the load of the network (for example see Cherian: col. 14, lines 35-63; col. 16, lines 50-67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to incorporate Cherian’s invention, e.g. threshold varying as function of system load, into Prasad’s system to improve efficiency utilizing system resources for delivery via unicast or via multicast, based on the determined user demand as disclosed in Cherian: col. 14, lines 60-63; col. 16, lines 63-67.

- In regard to claim 5, in addition to features in base claim 1 (see rationales discussed above), the combination of Cherian and Prasad further discloses for wherein, upon detecting an increase in the loading of the network, varying the first threshold so as to reduce a rate at which mobile terminals served by the first base station are switched to unicast (for example see Prasad: fig. 11; page 22, lines 22-32; page 34, line 19 through page 35, line 27; wherein by changing modulation and coding scheme ‘MCS’, the rate is changed, e.g. reducing rate, as disclosed in page 21, lines 12-13).
Prasad lacks what Cherian discloses system/device and method for managing handoff triggering between unicast and multicast services (for example see Abstract; col. 2, lines 48-67); wherein the thresholds for moving stations between multicast and unicast sessions and vice for example see Cherian: col. 14, lines 35-63; col. 16, lines 50-67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to incorporate Cherian’s invention, e.g. threshold varying as function of system load, into Prasad’s system to improve efficiency utilizing system resources for delivery via unicast or via multicast, based on the determined user demand as disclosed in Cherian: col. 14, lines 60-63; col. 16, lines 63-67.

- Regarding claim 6, in addition to features in base claim 1 (see rationales discussed above), the combination of Cherian and Prasad further discloses for wherein, upon detecting a decrease in the loading of the network, varying the first threshold so as to increase a rate at which mobile terminals served by the first base station are switched to unicast (for example see Prasad: fig. 11; page 22, lines 22-32; page 34, line 19 through page 35, line 27; wherein by changing modulation and coding scheme ‘MCS’, the rate is changed, e.g. reducing rate, as disclosed in page 21, lines 12-13).
Prasad lacks what Cherian discloses system/device and method for managing handoff triggering between unicast and multicast services (for example see Abstract; col. 2, lines 48-67); wherein the thresholds for moving stations between multicast and unicast sessions and vice versa) can be fixed or can vary depending on the load of the network (for example see Cherian: col. 14, lines 35-63; col. 16, lines 50-67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to incorporate Cherian’s invention, e.g. threshold varying as function of system load, into Prasad’s system to improve efficiency utilizing system resources for delivery 

- In regard to claim 7, in addition to features in base claim 1 (see rationales discussed above), the combination of Cherian and Prasad further discloses for varying at least one of the first threshold or the second threshold based on detected conditions on a communications channels between the base station and the mobile terminal (for example see Prasad: fig. 11; page 16, lines 4-18; fig 8: page 24, lines 5-25; page 32, lines 9-13).
Prasad lacks what Cherian discloses system/device and method for managing handoff triggering between unicast and multicast services (for example see Abstract; col. 2, lines 48-67); wherein the thresholds for moving stations between multicast and unicast sessions and vice versa) can be fixed or can vary depending on the load of the network (for example see Cherian: col. 14, lines 35-63; col. 16, lines 50-67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to incorporate Cherian’s invention, e.g. threshold varying as function of system load, into Prasad’s system to improve efficiency utilizing system resources for delivery via unicast or via multicast, based on the determined user demand as disclosed in Cherian: col. 14, lines 60-63; col. 16, lines 63-67.

- Regarding claim 8, in addition to features in base claim 1 (see rationales discussed above), the combination of Cherian and Prasad further discloses for wherein the network loading comprises at least one of: a radio resource usage load at the first transceiver, or traffic for example see Prasad: fig. 8; page 22, lines 22-32; page 34, line 19 through page 35, line 27).
Prasad lacks what Cherian discloses system/device and method for managing handoff triggering between unicast and multicast services (for example see Abstract; col. 2, lines 48-67); wherein the thresholds for moving stations between multicast and unicast sessions and vice versa) can be fixed or can vary depending on the load of the network (for example see Cherian: col. 14, lines 35-63; col. 16, lines 50-67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to incorporate Cherian’s invention, e.g. threshold varying as function of system load, into Prasad’s system to improve efficiency utilizing system resources for delivery via unicast or via multicast, based on the determined user demand as disclosed in Cherian: col. 14, lines 60-63; col. 16, lines 63-67.

- In regard to claim 9, in addition to features in base claim 1 (see rationales discussed above), the combination of Cherian and Prasad further discloses for
wherein the mobile terminal is in motion relative to the at least one transceiver, wherein a distance between the mobile terminal and the second transceiver at a point of providing to the mobile terminal the first instruction is greater than a distance between the mobile terminal and the second transceiver at a point of providing to the mobile terminal the second instruction (for example see Prasad: fig. 5; page 11, lines 1-7; page 24, lines 5-20; page 41, lines 10-14; page 42, lines 8-11; wherein providing for greater distance instruction are on UE moves, and instructions are inherently).
Prasad lacks what Cherian discloses system/device and method for managing handoff triggering between unicast and multicast services (for example see Abstract; col. 2, lines 48-67); wherein the thresholds for moving stations between multicast and unicast sessions and vice versa) can be fixed or can vary depending on the load of the network (for example see Cherian: col. 14, lines 35-63; col. 16, lines 50-67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to incorporate Cherian’s invention, e.g. threshold varying as function of system load, into Prasad’s system to improve efficiency utilizing system resources for delivery via unicast or via multicast, based on the determined user demand as disclosed in Cherian: col. 14, lines 60-63; col. 16, lines 63-67.

- Regarding claim 10, in addition to features in base claim 1 (see rationales discussed above), the combination of Cherian and Prasad further discloses for wherein the first and second transceivers are comprised in a single base station (for example see Prasad: fig. 7).
Prasad lacks what Cherian discloses system/device and method for managing handoff triggering between unicast and multicast services (for example see Abstract; col. 2, lines 48-67); wherein the thresholds for moving stations between multicast and unicast sessions and vice versa) can be fixed or can vary depending on the load of the network (for example see Cherian: col. 14, lines 35-63; col. 16, lines 50-67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to incorporate Cherian’s invention, e.g. threshold varying as function of system load, into Prasad’s system to improve efficiency utilizing system resources for delivery 

- In regard to claim 11, in addition to features in base claim 1 (see rationales discussed above), the combination of Cherian and Prasad further discloses for wherein providing the first instructions to the mobile terminal is triggered when the quality of the multicast/broadcast serving signal received at the mobile terminal changes from being equal to or less than the first threshold to being greater than the first threshold (for example see Prasad: fig. 11; page 8, lines 12-15; page 24, lines 5-20; page 31, lines 5-8).
Prasad lacks what Cherian discloses system/device and method for managing handoff triggering between unicast and multicast services (for example see Abstract; col. 2, lines 48-67); wherein the thresholds for moving stations between multicast and unicast sessions and vice versa) can be fixed or can vary depending on the load of the network (for example see Cherian: col. 14, lines 35-63; col. 16, lines 50-67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to incorporate Cherian’s invention, e.g. threshold varying as function of system load, into Prasad’s system to improve efficiency utilizing system resources for delivery via unicast or via multicast, based on the determined user demand as disclosed in Cherian: col. 14, lines 60-63; col. 16, lines 63-67.

- Regarding claim 12, in addition to features in base claim 1 (see rationales discussed above), the combination of Cherian and Prasad further discloses for wherein providing the first instructions to the mobile terminal is triggered when the quality of the multicast/broadcast for example see fig. 8; page 24, lines 5-20; page 31, lines 5-8).
Prasad lacks what Cherian discloses system/device and method for managing handoff triggering between unicast and multicast services (for example see Abstract; col. 2, lines 48-67); wherein the thresholds for moving stations between multicast and unicast sessions and vice versa) can be fixed or can vary depending on the load of the network (for example see Cherian: col. 14, lines 35-63; col. 16, lines 50-67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to incorporate Cherian’s invention, e.g. threshold varying as function of system load, into Prasad’s system to improve efficiency utilizing system resources for delivery via unicast or via multicast, based on the determined user demand as disclosed in Cherian: col. 14, lines 60-63; col. 16, lines 63-67.

6. 	Examiner's Note: In the case of amending the claimed invention, Applicant is respectfully requested to identify the portion(s) or passage(s) as originally filed of the specification, which dictate(s) the structure relied on for proper interpretation on which these amendments are based, including the amended dependent claims in the corresponding embodiment; indicate how the subject-matter of the new claim differs from the state of the art and significance thereof; and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prasad et al. (U.S. 10,219,245) and Al-Daher et al. (U.S. 10,728,714) are all cited to show system/devices and methods for improving the service unicast/multicast services in wireless telecommunication networks, which are considered pertinent to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tri H. Phan, whose telephone number is (571) 272-3074.  The examiner can normally be reached on M-F (8:00Am-4:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H. Pham can be reached on (571) 272-3179. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/TRI H PHAN/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        


April 2, 2021